Citation Nr: 0909747	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
tinea pedis and onychomycosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
February 1978 to April 1978 and active service from March 
1981 to January 1989.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.

This matter was previously before the Board in July 2008 and 
was remanded for further development.  After completing the 
requested development to the extent possible, an August 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  After a review of the record, the Board finds 
that the there has been substantial compliance with its July 
2008 remand as available records have been associated with 
the claims file.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  Therefore, the Board will proceed to 
adjudicate the appeal.


FINDING OF FACT

The Veteran's service-connected tinea pedis and onychomycosis 
is manifested by myotic nail plates and elongated nails, 
bilaterally, and treatment consisting of debridement without 
clinical evidence that the disability involves at least five 
percent of the entire body, at least five percent of exposed 
areas affected, or use of intermittent systemic therapy.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
tinea pedis and onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7806, 7813 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his skin disability.  In this regard, 
because the June 2005 rating decision granted the Veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the June 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the skin disability 
at issue (38 C.F.R. § 4.118, DC 7806-7813), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic code(s).  The appellant was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Veteran 
underwent a VA examination in June 2005 that addressed the 
matter presented by this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code 7813 instructs the rater to evaluate 
dermatophytosis, to include tinea pedis, as either 
disfigurement of the head, face or neck (DC 7800), scars (DCs 
7801-05), or dermatitis (DC 7806), whichever is the 
predominant disability.  Here, the Veteran's service-
connected skin disability affects only his feet.  As such, 
his dermatophytosis (tinea pedis and onychomycosis) has been 
rated by the RO as dermatitis under Diagnostic Code 7806.

Under the current criteria, a noncompensable rating is 
warranted for dermatitis or eczema where less than 5 percent 
of the entire body, or less than 5 percent of exposed areas, 
are affected, and no more than topical therapy has been 
required during the past 12 months.  The next-higher 10 
percent rating under Diagnostic Code 7806 is warranted for 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas, affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for dermatitis or eczema if 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas, are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  

Analysis

The June 2005 rating decision on appeal granted service 
connection for bilateral tinea pedis and onychomycosis 
(claimed as fungal infection of the toenails of both feet), 
to include removal of both great toenails, and assigned a 
noncompensable rating, effective March 8, 2005 (the date of 
receipt of claim).  It is contended that a compensable rating 
is warranted.  

Following a review of the claims file, the Board finds that 
the Veteran's bilateral tinea pedis and onychomycosis do not 
warrant a compensable initial rating.  

A VA podiatry treatment report, dated in April 2005, reflects 
that the Veteran had non-palpable bilateral foot pulses, 
delayed capillary filling time of the bilateral lower 
extremities, and absent hair growth to the bilateral lower 
extremity.  It was also noted that the Veteran's nail plates 
were mycotic in appearance.  

A report of a VA feet examination, conducted in June 2005, 
reflects that the Veteran did not complain about any pain or 
tenderness in his toes.  The Veteran reported that he had 
last trimmed his toes in 1992 or 1997.  He did not have any 
ingrown toenails and did not use crutches or braces at that 
time.  Upon physical examination, it was noted that he had 
tinea pedis of the bilateral feet between all toes with the 
right greater than the left.  He had thick nails of all 
toenails, and extremely dry skin.  The VA examiner noted no 
evidence of tenderness or ingrown nails.  The June 2005 VA 
examination report reflects strength in each individual toe 
was 5/5, and he was able to move all of his toes.  The 2005 
VA examiner also noted that the Veteran had a normal gait.  
The diagnosis was tinea pedis and onychomycosis of all 
toenails.

A private medical report, dated in July 2007, reflects that 
the Veteran has difficulty if he stands for too long 
(approximately 30 minutes) because his toes begin to bother 
him.  Although it was noted that the Veteran had a lot of 
dystrophy and nail changes, he denied pain.  Objectively, the 
private examiner noted significant onychomycosis with nail 
dystrophy and hypertrophy of the toes, bilaterally.  The 
impression was history of onychomycosis.  

VA podiatry reports, dated in May 2007 and April 2008, 
reflect delayed capillary filling time of the lower 
extremities, bilateral elongated nails, and nail plates that 
were mycotic in appearance.  The April 2008 VA podiatrist 
noted no infection.  Each of these podiatry reports noted 
that the Veteran's nails were debrided and ground smooth, 
bilaterally. 

The competent medical evidence of record does not reflect 
that the Veteran's tinea pedis and onychomycosis cover at 
least 5 percent of the entire body or exposed areas affected 
or the use of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required.  Therefore, the Board finds that a compensable 
initial rating is not warranted for this service-connected 
disability.  In that regard, the record reflects periodic 
podiatry appointment and, at most, the use of topical 
therapy.  In light of the foregoing, the Board finds that the 
disability picture for the tinea pedis and onychomycosis does 
not more closely approximate the criteria for a compensable 
initial rating, under Diagnostic Code 7806-7813.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board notes a 
recent revision to the ratings provisions governing scars was 
recently published in the Federal Register.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  It is noted that Diagnostic Code 
7806 was not affected by these revisions.  The October 2008 
revisions are applicable to an application for benefits 
received by the VA on or after October 23, 2008.  Id.  In 
this case, the Veteran filed his claim in March 2005.  
Additionally, the Veteran has not requested review under 
these new criteria.  Therefore, the post-October 2008 version 
of the schedular criteria does not apply to the instant 
claim, and no additional process or consideration is 
warranted at this time.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars 
not of the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  A deep scar is one 
that is associated with soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).  The record does not 
reflect objective evidence of symptoms comparable to a deep 
scar or one that causes limited motion in an area exceeding 6 
square inches.  Indeed, upon VA examination in 2005, the 
Veteran had strength in each individual toe of 5/5 and an 
ability to move all of his toes.  Thus, a compensable 
evaluation is not warranted under Diagnostic Code 7801.  
Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  As just noted, the June 2005 VA found that the 
Veteran was able to move all of his toes.  Thus, a 
compensable evaluation is also not warranted under Diagnostic 
Code 7805.  In sum, the evidence reflects that throughout the 
rating period on appeal, there has been minimal involvement 
both symptomatically and in the expanse of area involved.  
Thus, regardless of the diagnostic code used, a compensable 
initial rating is not warranted.  

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned initial 
noncompensable rating for tinea pedis and onychomycosis.  As 
described above, the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for tinea pedis and 
onychomycosis.  As such, there is no basis for staged ratings 
with respect to this claim.  Fenderson, 12 Vet. App. at 126.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The June 2005 VA examination report 
reflects that the Veteran has had a sporadic work history and 
has worked only temporarily since 2002.  It was noted that he 
does some home improvement, to include cleanup work.  See 
also July 2007 private medical report (noting that the 
Veteran worked in janitorial services in April 2003 and that 
lifting (up to 35 pounds), carrying, handling objects, 
hearing and speaking were all intact upon examination in 
2007).  Additionally, the record does not reflect frequent 
periods of hospitalizations.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensable initial rating for tinea pedis and 
onychomycosis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


